PER CURIAM.
The judgment is affirmed for the reasons expressed by Judge Menza in his written opinion of October 6, 1995, reported at 291 N.J.Super. 318, 677 A.2d 285 (Law Div.1996). We are satisfied from our review of the record and the arguments presented that plaintiff’s claim against Union County must fail. Pursuant to N.J.S.A. 59:9-2(d), plaintiff may not recover against a public entity for pain and suffering resulting from permanent psychological injury, unless such injury results in a “permanent loss of a bodily function, permanent disfigurement or dismemberment” and “the medical treatment expenses are in excess of $1,000.” Ibid. Plaintiff’s medical expenses met the threshold but his psychological impairment, without any evidence of physical injury, was not a qualifying injury. See Ayers v. Jackson Township, 106 N.J. 557, 576-77, 525 A.2d 287 (1987). Without a qualifying injury, plaintiff may not recover his medical expenses related to his psychological impairments or for permanency relating to his emotional distress claim. Ibid. All of the issues of law raised are without merit. See R. 2:ll-3(e)(l)E.
Affirmed.